J-S42032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: W.H.-O., A          :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: W.H., FATHER                 :
                                         :
                                         :
                                         :
                                         :   No. 295 EDA 2019

             Appeal from the Order Entered December 19, 2018
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-DP-0002549-2015,
                         FID: 51-FN-002091-2015

 IN THE INTEREST OF: W.M.H.-O., A        :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: W.H., FATHER                 :
                                         :
                                         :
                                         :
                                         :   No. 297 EDA 2019

            Appeal from the Decree Entered December 19, 2018
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000045-2018,
                         FID: 51-FN-002091-2015


BEFORE:    OTT, J., KUNSELMAN, J., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                         FILED AUGUST 16, 2019

     Appellant,   W.H.   (“Father”),   appeals   from   the   decree   entered

December 19, 2018, that involuntarily terminated his parental rights to his

biological child, W.H.-O. (“Child”), born August 2015, and from the order that




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S42032-19


changed the Child’s permanency goal from reunification with Father to

adoption.1 We affirm.

       The facts and procedural history underlying this appeal are as follows.

On September 17, 2015, the Philadelphia Department of Human Services

(“DHS”) obtained a shelter care order for Child, after Mother and Child were

evicted from the home of Mother’s relatives, where they had been staying.

On October 26, 2015, Child was adjudicated dependent and committed to the

custody of the DHS for placement in foster care, and Father was granted twice

weekly supervised visitation. Order of Adjudication and Disposition – Child

Dependent, 10/26/2015.

       Permanency review hearings were held on January 26 and April 26,

2016. At the conclusion of the latter hearing, the trial court found that Father

was incarcerated and had attended only a single visit with Child. Permanency

Review Order (“PRO”), 4/26/2016. Father was released from incarceration in

August 2016 and appeared in person at the permanency review hearing on

September 26, 2016. N.T. at 8, 34; PRO, 9/26/2016. On October 13, 2016,

Father was referred to the Achieving Reunification Center for housing and

employment services, but he declined job training and employment

assistance.       Additional    permanency       review   hearings   were   held   on

December 19, 2016, and January 9 and July 10, 2017.


____________________________________________


1Child’s mother consented to the termination of her parental rights and has
not participated in this appeal.

                                           -2-
J-S42032-19


        On September 28, 2017, Father was arrested for aggravated assault,

possession of a controlled substance, and other offenses and was detained on

these charges.2 Due to his incarceration, Father did not attend status review

hearings on October 2 and December 4, 2017. Status Review Order (“SRO”),

10/2/2017; SRO, 12/4/2017.

        On January 17, 2018, DHS filed petitions to terminate Father’s parental

rights to the Child pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b)

and to change the Child’s permanency goal from reunification with Father to

adoption. Additional permanency review hearings were held on January 23

and April 23, 2018, which Father again failed to attend due to his

incarceration. PRO, 1/23/2018; PRO, 4/23/2018.

        On May 3, 2018, Father pleaded guilty to aggravated assault and

possession of a controlled substance3 and was immediately paroled.          On

May 22, 2018, Father was again arrested, charged with burglary4 and related

offenses, and detained on these charges.5




____________________________________________


2   Docket Number CP-51-CR-0010701-2017.
3   18 Pa.C.S. § 2702(a) and 35 P.S. § 780-113(a)(16), respectively.
4   18 Pa.C.S. § 3502(a)(1)(ii).
5 At the time of the termination hearing, these charges were still pending.
Although we cannot consider any facts that were not before the trial court, we
note that, according to the publicly available docket for Docket Number CP-



                                           -3-
J-S42032-19


        On December 19, 2018, the trial court held a hearing on the termination

and goal change petitions.6 DHS presented the testimony of Tamika Palmer,

a case manager for the community umbrella agency (“CUA”), Turning Points

for Children; Palmer had been continuously assigned to Child’s case since

February 1, 2016. N.T. at 6. Palmer testified that Father had no contact with

her between January 2017 and July 2018 and has never sent Child any cards

or letters7 and that Child was bonded with her foster mother and would not

suffer any irreparable harm if Father’s rights were terminated, “[b]ecause

neither parent[] was actively in her life for the whole three years.” Id. at 28-

33, 35. Palmer also testified that Child has no developmental delays and that

Child’s foster family has made sure that Child’s medical and dental care is up-


____________________________________________


51-CR-0005221-2018, on February 1, 2019, Father pleaded guilty to the
burglary charge and was immediately paroled to a treatment facility.
6 At the hearing, Child was represented by a guardian ad litem who was also
an attorney. See In re L.B.M., 161 A.3d 172, 173-75, 180 (Pa. 2017) (courts
must appoint counsel to represent the legal interests of any child involved in
a contested involuntary termination proceeding; a child’s legal interests are
distinct from his or her best interest, in that a child’s legal interests are
synonymous with the child’s preferred outcome, and a child’s best interest
must be determined by the court); In re T.S., 192 A.3d 1080, 1089-93 (Pa.
2018) (a child’s statutory right to appointed counsel is not waivable, even
where the child is too young or nonverbal to communicate his or her
preference; reaffirming the ability of an attorney-guardian ad litem to serve a
dual role and to represent a child’s non-conflicting best interests and legal
interests); In re G.M.S., 193 A.3d 395, 399-400 (Pa. Super. 2018) (orphans’
court not required to appoint separate attorney to represent children’s legal
interests, so long as children’s guardian ad litem was an attorney and
children’s legal and best interests did not appear to be in conflict).
7   Palmer stated that Father sent Child “a picture” in 2016. N.T. at 35.

                                           -4-
J-S42032-19


to-date. Id. at 30-31. When asked if she “believe[d] it’s in the child’s best

interest to be adopted by her foster parent[,]” Palmer answered affirmatively.

Id. at 30; see also id. at 39.

       At the conclusion of Palmer’s direct examination, DHS entered into

evidence DHS Exhibits 17 and 19, without objection. Id. at 34-35. As DHS’s

attorney explained, DHS Exhibit 17 “was a criminal docket pertaining to

[Father] that was printed from the public record on July 12th, 2018[,]” and

DHS Exhibit 19 consisted of “certified judgments of conviction pertaining to

[F]ather . . . with regards to various criminal offenses[.]” Id. Father’s criminal

record began in 1995, and the longest period of time that Father lasted without

a new criminal conviction was five years.

       Father testified on his own behalf. He admitted that he was incarcerated

at the time Child “came into care, in the fall of 2015” and “currently” – i.e., at

the time of the termination hearing. Id. at 52-53. He explained to the court:

“I got out, Your Honor, and went back.” Id. at 53. His expected release date

was February 2019,8 and he planned to enter a drug and alcohol inpatient

treatment facility in Philadelphia. Id. at 52, 57.

       Father admitted that he “really didn’t know” Child. Id. at 55. He stated

that he “missed visits with” Child, because he “was working at the time.” Id.

at 56. He conceded that he has not seen Child “since she was 18 months” old


____________________________________________


8As noted above, according to the publicly available criminal docket, Father
was released as expected in February 2019.

                                           -5-
J-S42032-19


but added: “I know I’ve been in and out of jail, but I’ve always contacted

[Palmer] to let her know where I was at.” Id. at 58. When asked if he felt

he had a bond with Child, Father answered, “Not right now, because I haven’t

had an opportunity to be with her.” Id. at 59.

      At the end of the hearing, the trial court stated that it believed both

Palmer and Father to be credible, id. at 70; it then placed its findings of fact

and conclusions of law on the record:

      What is most compelling is that DHS Exhibits 17 and 19 outline a
      very lengthy criminal record for [F]ather, much of which resulted
      in confinement, dating back to as early as 1995. . . . And, with
      respect to [Child], she has been in care for almost three years
      now, with [F]ather, by his own admission . . ., back and forth in
      jail, coming out – [F]ather’s testimony was that, at one point, he
      was in for a little while, came out for a month, and within a month,
      was back, incarcerated.

      This is not the kind of stability that a three year-old child would
      need. And, given the length of [F]ather’s criminal history, and the
      fact that he has been in and out of jail for [C]hild’s entire life and
      even before [Child] was born, this [c]ourt isn’t convinced that the
      conditions that have caused [Child] to be without her father’s
      parental care and control will be remedied, long-term, by [F]ather.
      ...

      [B]ack as far as September of 2016 . . . there was no treatment
      recommended for [F]ather in terms of drug and alcohol treatment.

      But we are back again with [F]ather, by his own admission,
      indicating that he’s in a drug and alcohol program and trying to
      get himself together, plans to go to an inpatient drug and alcohol
      program, and then a halfway house.

      And there’s no guarantee that, throughout the process, [F]ather
      will be able to successfully complete it such that he could reunify
      with [Child], and having been in care three years, this child
      deserves to have some permanency.




                                      -6-
J-S42032-19


      So, [the trial court found] that [F]ather’s own actions are what
      have caused [Child] to be without the care and control that she
      needs of her father. So, that is with respect to 2511(a)(2).

      With respect to 2511(b), . . . there was no bond between [F]ather
      and [Child] back in 2016 . . . [a]nd [F]ather has indicated that
      there isn’t a bond with him and [Child] as we sit here today
      because he does not know [Child]. . . .

      What’s also concerning to this [c]ourt is that, even if [it] were to
      attribute to CUA a failure to make [Child] available for visits, the
      testimony from [Palmer] is there’s no cards, no letters, no phone
      calls from [F]ather even inquiring about [Child] since his last visit
      with her in October of 2016. . . .

      [P]ursuant to 2511(b), . . . it is in [Child]’s best interest to have
      [F]ather’s parental rights terminated so that she can be freed for
      adoption.

Id. at 71-74. The trial court granted the termination petition pursuant to 23

Pa.C.S. § 2511(a)(2) and (b) and entered an order changing the Child’s

permanency goal from reunification to adoption.         N.T. at 71, 73; PRO,

12/19/2018 (DHS “shall move forward with the goal of adoption”).

      On January 17, 2019, Father filed timely direct appeals of both the

termination decree and the goal change order, along with concise statements

of errors complained of on appeal for both. See Pa.R.A.P. 1925(a)(2)(i). The

trial court entered its opinion on March 20, 2019, see Pa.R.A.P. 1925(a)(2)(ii),

in which it augmented its analysis for § 2511(b), adding that “Child would not

suffer any irreparable harm in terminating [Father’s] parental rights, including

that Father, by his own admission, admits to not knowing the Child and not

having a bond with the Child.” Trial Court Opinion, filed March 20, 2019, at 2

(citing N.T. at 30-31, 55-56, 58-59, 73-74).



                                      -7-
J-S42032-19


       Father presents the following issue for our review:

       1.    Whether the [t]rial [c]ourt erred by terminating the parental
       rights of [Father] under 23 Pa.C.S.A. §2511(a)(2)?

       2.    Whether the [t]rial [c]ourt erred by terminating the parental
       rights of [Father] under 23 Pa.C.S.A. §2511(a)(5)?

       3.    Whether the [t]rial [c]ourt erred by terminating the parental
       rights of [Father] under 23 Pa.C.S.A. §2511(a)(8)?

       4.    Whether the [t]rial [c]ourt erred by finding, under 23
       Pa.C.S.A. §2511(b), that termination of [Father]’s parental rights
       best serves the child’s developmental, physical and emotional
       needs and welfare?

Father’s Brief at 5 (trial court answers omitted).

       Preliminarily, we note that Father raises no issues related to the order

changing Child’s permanency goal from reunification to adoption in his

statement of questions involved. Id. “No question will be considered unless

it is stated in the statement of questions involved or is fairly suggested

thereby.” Pa.R.A.P. 2116(a). Father has thus waived all issues related to that

order.9

       We further observe that the trial court clearly stated that it “cannot

terminate pursuant to [23 Pa.C.S. §] 2511(a)(5) and (a)(8), as this child was

not removed from the care of [her] father but was, in fact, removed from the

care of [her] mother” and, instead, was “going to terminate pursuant to

[§] 2511(a)(2).” N.T. at 70-71; see also Trial Court Opinion, filed March 20,


____________________________________________


9 Assuming Father has preserved any challenge to the goal change order, we
would conclude that the trial court properly found that “it is in the best interest
of the Child to change the goal to adoption.” Trial Court Opinion, filed March
20, 2019, at 2 (citing N.T. at 29-31, 39).

                                           -8-
J-S42032-19



2019, at 2 n.4 (“the trial court terminated parental rights to Father under 23

Pa.C.S.[] §[]2511(2) and (b) only” (emphasis in original)).        Therefore, we

need not address Father’s second and third issues raised on appeal.            See

Father’s Brief at 13-14.10

       We consider Father’s remaining issues in light of the following principles:

       When reviewing an appeal from a decree terminating parental
       rights, we are limited to determining whether the decision of the
       trial court is supported by competent evidence. Absent an abuse
       of discretion, an error of law, or insufficient evidentiary support
       for the trial court’s decision, the decree must stand. Where a trial
       court has granted a petition to involuntarily terminate parental
       rights, this Court must accord the hearing judge’s decision the
       same deference that we would give to a jury verdict. We must
       employ a broad, comprehensive review of the record in order to
       determine whether the trial court’s decision is supported by
       competent evidence.

       The standard of clear and convincing evidence is defined as
       testimony that is so clear, direct, weighty and convincing as to
       enable the trier of fact to come to a clear conviction, without
       hesitance, of the truth of the precise facts in issue.

       The trial court is free to believe all, part, or none of the evidence
       presented and is likewise free to make all credibility
       determinations and resolve conflicts in the evidence. If competent
____________________________________________


10 Although Father did not raise any challenges pursuant to 23 Pa.C.S.
§ 2511(a)(1), DHS did bring the termination petition under that subsection as
well, but the trial court did not rely upon that subsection to terminate Father’s
parental rights to Child, explaining:

          In terms of terminating pursuant to 2511(a)(1), while
          I understand the testimony from CUA [case manager,
          Palmer,] that [F]ather did not visit for any of 2017 or 2018,
          I am not convinced that that is based on [F]ather evidencing
          a settled purpose to relinquish parental care and control.
          . . . So, I’m not going to terminate pursuant to 2511(a)(1).

N.T. at 70-71.

                                           -9-
J-S42032-19


      evidence supports the trial court’s findings, we will affirm even if
      the record could also support the opposite result.

      We are guided further by the following: Termination of parental
      rights is governed by Section 2511 of the Adoption Act . . .

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. . . .

      The burden is upon the petitioner to prove by clear and convincing
      evidence that the asserted grounds for seeking the termination of
      parental rights are valid. . . .

      We need only agree with the trial court as to any one subsection
      of Section 2511(a), as well as Section 2511(b), in order to affirm.

In re B.J.Z., 207 A.3d 914, 921-22 (Pa. Super. 2019) (internal quotation

marks and some internal citations omitted) (some formatting).

      As noted above, in the current appeal, the trial court terminated Father’s

parental rights to Child under Section 2511(a)(2) and (b), which provide, in

relevant part, as follows:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds: . . .

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.



                                     - 10 -
J-S42032-19


                                       *       *    *

       (b) Other considerations.—The court in terminating the right of
       a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent.

23 Pa.C.S. § 2511(a)(2), (b).

       Father contends that the trial court abused its discretion by terminating

his parental rights, because “the evidence was not clear and convincing so as

to establish grounds for termination[.]”                Father’s Brief at 10.11   Father

____________________________________________


11 The “Argument” section of Father’s Brief begins with an argument not
included in his statement of questions involved: “DHS failed to use reasonable
efforts to assist [Father] in being reunited with [Child].” Father’s Brief at 9.

Father hence has violated Pa.R.A.P. 2119(a), which mandates that
“argument shall be divided into as many parts as there are questions to be
argued.” Additionally, “[n]o question will be considered unless it is stated in
the statement of questions involved or is fairly suggested thereby.” Pa.R.A.P.
2116(a). As Father has not included a challenge to DHS’s “reasonable efforts”
in his statement of questions involved, we will not consider this argument.

       The briefing requirements scrupulously delineated in our appellate
       rules are not mere trifling matters of stylistic preference; rather,
       they represent a studied determination by our Court and its rules
       committee of the most efficacious manner by which appellate
       review may be conducted so that a litigant’s right to judicial review
       as guaranteed by Article V, Section 9 of our Commonwealth’s
       Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011).

Assuming this argument were not waived, Father’s challenge to DHS’s
reunification efforts would still fail, because reasonable efforts at reunification
are not required to support the grant of a petition for termination of parental
rights. In re D.C.D., 105 A.3d 662, 673-74 (Pa. 2014) (citing 42 Pa.C.S.
§ 6351(f)); In re J.J.L., 150 A.3d 475, 482-83 (Pa. Super. 2016).

                                           - 11 -
J-S42032-19


acknowledges that he “was incarcerated, intermittently, during the time

[Child] was in care” but argues that “the fact of incarceration alone does not

provide sufficient grounds for termination of parental rights.” Id. (citing In

re C.S., 761 A.2d 1197 (Pa. Super. 2000)). Father additionally argues that,

“once released from prison and having completed his goals regarding

parenting and drug[s] and alcohol, he would be able to take care of [Child,]”

and, “[t]herefore, there was insufficient evidence to satisfy the clear and

convincing requirements . . . to terminate [F]ather’s parental rights.” Id. at

13. Father thus believes that the trial court erred by terminating his parental

rights pursuant to 23 Pa.C.S. § 2511(a)(2). Id. at 12.

      Father’s citation to C.S. is ironic, given that the remainder of the

sentence – and paragraph -- that he chooses not to quote articulates exactly

why his claim fails:

      We agree that incarceration of a parent does not, in itself, provide
      sufficient grounds for termination of parental rights; however,
      an incarcerated parent’s responsibilities are not tolled
      during his incarceration. Parental rights may not be preserved
      by waiting for some more suitable financial circumstance or
      convenient time for the performance of parental duties and
      responsibilities. Further, parental duty requires that the parent
      not yield to every problem, but must act affirmatively, with good
      faith interest and effort, to maintain the parent-child relationship
      to the best of his or her ability, even in difficult circumstances.

761 A.2d at 1201 (emphasis added). In truth, this Court’s discussion of the

appellant’s   circumstances   in   C.S.   is   analogous   to   that   of   Father’s

circumstances in the current action:




                                     - 12 -
J-S42032-19


      We note that, even for the sake of his child, apparently Appellant
      cannot stay out of jail. Further, the trial court concluded, and we
      find that the record supports its conclusion, that despite his
      incarceration Appellant has not made every possible effort to stay
      in touch with his child and to participate, however vicariously, in
      his child’s life.

Id.

      Father, by his own admission, likewise has failed to stay out of prison,

even for Child’s sake.     Compare id., with Docket Numbers CP-51-CR-

0010701-2017 and CP-51-CR-0010701-2017, and N.T. at 8, 34-35, 52-53,

58, 71-72 (trial court’s observation: “What is most compelling is that DHS

Exhibits 17 and 19 outline a very lengthy criminal record for [F]ather, much

of which resulted in confinement, dating back to as early as 1995.”); see also

PRO, 4/26/2016; PRO, 9/26/2018; SRO, 10/2/2017; SRO, 12/4/2017; PRO,

1/23/2018; PRO, 4/23/2018.

      The trial court also concluded – and we find that the competent evidence

of record supports its conclusion -- that, despite Father’s incarceration, he has

not made every possible effort to stay in touch with Child and to participate,

however vicariously, in Child’s life. Compare C.S., 761 A.2d at 1201, with

N.T. at 28-35 (Palmer’s testimony that Father has sent no cards or letters to

Child and has had no contact with Palmer between January 2017 and July

2018), 73 (trial court found: “there’s no cards, no letters, no phone calls from

[F]ather even inquiring about [Child] since his last visit with her in October of

2016”); see also B.J.Z., 207 A.3d at 921 (“we are limited to determining

whether the decision of the trial court is supported by competent evidence”).


                                     - 13 -
J-S42032-19


      As for Father’s argument that, “once released from prison and having

completed his goals regarding parenting and drug[s] and alcohol, he would be

able to take care of [Child,]” Father’s Brief at 13, we observe: “Parental rights

are not preserved by waiting for a more suitable or convenient time to perform

one’s parental responsibilities while others provide the child with his or her

physical and emotional needs.” In re K.Z.S., 946 A.2d 753, 759 (Pa. Super.

2008) (citation omitted). Although the trial court found Father’s testimony to

be credible, N.T. at 70, including his testimony about his intended release date

and entry into an inpatient addiction treatment facility, id. at 52, 57, Father’s

parental rights cannot be preserved while waiting for his release from prison

and from drug and alcohol treatment.          See K.Z.S., 946 A.2d at 759.

Additionally, as the trial court expressed, Father has been “back and forth in

jail” – “he was in for a little while, came out for a month, and within a month,

was back, incarcerated”; we thus share the trial court’s concern, based on the

competent evidence of Father’s criminal record and his own testimony, that

“the conditions that have caused [Child] to be without her father’s parental

care and control will be remedied, long-term, by [F]ather.” N.T. at 72; see

23 Pa.C.S. § 2511(a)(2).

      For these reasons, the trial court did not err nor abuse its discretion in

finding that the statutory grounds for terminating Father’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(2) were established through clear and

convincing evidence. See B.J.Z., 207 A.3d at 921.


                                     - 14 -
J-S42032-19


      Father next urges this Court to find that § 2511(b) was not satisfied,

because (1) “no expert testimony was introduced regarding parental bonds”

and (2) “neither a bond evaluation nor a parenting capacity evaluation was

performed.” Father’s Brief at 15 (unnecessary capitalization omitted). Father

thus suggests that termination was improper where “there was little to no

evidence regarding the bond between” himself and Child. Id.

      Father’s contention is identical to the argument raised by the mother in

In re J.N.M., 177 A.3d 937, 944 (Pa. Super.), appeal denied, 183 A.3d 979

(Pa. 2018), that the trial court “erred by terminating rights without a bonding

assessment between [the c]hildren [at issue] and [the m]other and [the

c]hildren and their foster parents.” This Court stated:

      the orphans’ court is not required by statute or precedent
      to order a formal bonding evaluation be performed by an
      expert. While it may be “wise” to conduct a “bonding evaluation”
      where there is evidence of a bond, in other cases “direct
      observation of the interaction between the parent and the child is
      not necessary and may even be detrimental to the child.” In re
      K.Z.S., 946 A.2d 753, 762–63 (Pa. Super. 2008). Furthermore,
      the orphans’ court is free to rely upon the assessments of social
      workers and caseworkers.

Id. at 944-45 (emphasis added) (some internal citations and quotation marks

omitted). Thus, contrary to Father’s assertion, see Father’s Brief at 15, the

trial court did not err by not ordering a formal bonding evaluation performed

by an expert and, instead, relying upon the assessment of a social case

manager, Palmer, N.T. at 28-33, 35 – as well as Father’s own testimony,




                                    - 15 -
J-S42032-19



admitting to the lack of bond between himself and Child, id. at 55.          See

J.N.M., 177 A.3d at 944-45; N.T. at 73.

      This Court has further explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by
      the court when determining what is in the best interest of
      the child.

      In addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.
      Additionally, this Court stated that the trial court should consider
      the importance of continuity of relationships and whether any
      existing parent-child bond can be severed without detrimental
      effects on the child.

In re G.M.S., 193 A.3d 395, 401 (Pa. Super. 2018) (emphasis added)

(citations and internal brackets omitted) (some formatting).

      In the current action, the trial court found that “there was no bond

between [F]ather and [Child] back in 2016 . . . [a]nd [Fa]ther has indicated

that there isn’t a bond with him and [Child] as we sit here today because he

does not know [Child].”    N.T. at 73.    The trial court additionally held that

Child’s foster home “is a stable home for her” and that Child “looks to [her

foster family] for care, comfort, [and] support.” Id. at 74-75. Thus, for its

analysis pursuant to 23 Pa.C.S. § 2511(b), in addition to its bonding

examination, the trial court also properly considered “intangibles, such as the

love, comfort, security, and stability” Child has “with the foster parent.”

G.M.S., 193 A.3d at 401. Accordingly, we conclude that the record supports

                                     - 16 -
J-S42032-19


the trial court’s view that the involuntary termination of Father’s parental

rights will serve the developmental, physical, and emotional needs and welfare

of Child pursuant to Section 2511(b).

      Based on the foregoing, we conclude that none of Father’s claims raised

on appeal merit relief and that the trial court thereby did not abuse its

discretion, make an error of law, nor rely upon insufficient evidence by

terminating Father’s parental rights to Child. See B.J.Z., 207 A.3d at 921.

“If competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”   Id. Accordingly, we

affirm.

      Decree and order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/19




                                    - 17 -